Case 1:20-cv-01083-JTN-PJG ECF No. 10-2, PageID.430 Filed 11/14/20 Page 1 of 3




          EXHIBIT 2
Case 1:20-cv-01083-JTN-PJG ECF No. 10-2, PageID.431 Filed 11/14/20 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DONALD J. TRUMP FOR PRESIDENT, INC.,
MATTHEW SEELY, ALEXANDRA SEELY,
PHILIP O’HALLORAN, ERIC OSTERGREN,
MARIAN SHERIDAN, MERCEDES WIRSING,
and CAMERON TARSA,
                                                         CIVIL ACTION
                      Plaintiffs,
       v.
                                                         Case No. 1:20-cv-01083-JTN-PJG
JOCELYN BENSON, in her official capacity as
Michigan Secretary of State, MICHIGAN                    Hon. Janet T. Neff
BOARD OF STATE CANVASSERS, WAYNE
COUNTY, MICHIGAN, and WAYNE COUNTY
BOARD OF COUNTY CANVASSERS,

                      Defendants,



  PROPOSED INTERVENOR-DEFENDANTS DNC AND MICHIGAN DEMOCRATIC
 PARTY’S MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

       NOW COME Proposed Intervenor-Defendants DNC and Michigan Democratic Party

(“Proposed Intervenors”), by their attorneys, and hereby move under Federal Rule of Civil

Procedure 6(b)(1)(A) to extend the time for filing a response to Plaintiffs’ complaint. Proposed

Intervenors intend to file a motion to dismiss Plaintiffs’ complaint pursuant to Rules 12(b)(1) and

12(b)(6). In accordance with the Court’s Information and Guidelines regarding dispositive

motions, Proposed Intervenors have submitted a pre-motion conference request. As this pre-

motion conference request comes before filing an answer, Proposed Intervenors hereby move to

extend the time for filing a response to Plaintiffs’ complaint, as required under Guideline

§ IV(a)(1)(d).

       WHEREFORE, for these reasons, Proposed Intervenors respectfully request that this

Honorable Court grant their motion under Rule 6(b)(1)(A) to extend the time for filing a response
Case 1:20-cv-01083-JTN-PJG ECF No. 10-2, PageID.432 Filed 11/14/20 Page 3 of 3




to Plaintiffs’ complaint.

Dated: November 14, 2020.             Respectfully submitted,

                                      /s/ Scott R. Eldridge
                                      Scott R. Eldridge (P66452)
                                      Joe M. Infante (P68719)
                                      MILLER CANFIELD
                                      One Michigan Avenue, Suite 900
                                      Lansing, Michigan 48933
                                      Telephone: (517) 483-4918
                                      eldridge@millercanfield.com
                                      infante@millercanfield.com

                                      Mary Ellen Gurewitz (P25724)
                                      CUMMINGS & CUMMINGS
                                      423 North Main Street, Suite 200
                                      Royal Oak, Michigan 48067
                                      Telephone: (248) 733-3405
                                      maryellen@cummingslawpllc.com

                                      Marc E. Elias (DC #442007)
                                      John M. Devaney (DC #375465)*
                                      Jyoti Jasrasaria (DC #1671527)
                                      PERKINS COIE LLP
                                      700 Thirteenth Street NW, Suite 800
                                      Washington, DC 20005
                                      Telephone: (202) 654-6200
                                      melias@perkinscoie.com
                                      jdevaney@perkinscoie.com
                                      jjasrasaria@perkinscoie.com

                                      William B. Stafford (WA #39849)*
                                      Jonathan P. Hawley (WA #56297)*
                                      PERKINS COIE LLP
                                      1201 Third Avenue, Suite 4900
                                      Seattle, Washington 98101
                                      Telephone: (206) 359-8000
                                      wstafford@perkinscoie.com
                                      jhawley@perkinscoie.com

                                      Counsel for Proposed Intervenor-Defendants
                                      DNC and Michigan Democratic Party

                                      *Admission pending


                                      2
